DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3−4, 7−8, 10−11, 14−15, 17−18 and 20 are rejected under 35 USC 102(a)(1) as being anticipated by German Patent Document DE 36 09 541 to Bechert.
Regarding claims 1, 8 and 15, Bechert discloses a method of reducing drag by manufacturing a physical object, the physical object comprising:
a smooth surface 1;
first periodic riblets 5 on the smooth surface of a physical object (see fig. 8); and
second periodic riblets 5 on the smooth surface of the physical object; and wherein:
each first periodic riblet comprises a first transition region at a first end of each first periodic riblet and a second transition region at a second end of each first periodic riblet;
each second periodic riblet comprises a first transition region at a first end of each second periodic riblet and a second transition region at a second end of each second periodic riblet; 
each second transition region at the second end of each first periodic riblet overlaps each first transition region at the first end of each second periodic riblet (fig. 8); and
each first and second periodic riblet comprises a triangular-shaped cross section (fig. 2) comprising:
two sides that each have a length less than .004 inches; and
a base that has a length of less than .004 inches (where paragraph [0006] states that the rib distance, labeled s in fig. 2, is about 0.05mm (0.002in), and the lengths of the base and sides are shorter than this 0.002in length).
Regarding claims 3, 10 and 17, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert also discloses that a length of each first transition region of each first periodic riblet, a length of each second transition region of each first periodic riblet, a length of each first transition region of each second periodic riblet, and a length of each second transition region of each second periodic riblet are the same. Please see Bechert figure 8, which corresponds to the cross section shown in figure 2, showing that the riblets are all the same size and shape.
Regarding claims 4, 11 and 18, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert also discloses:
third periodic riblets 5 on the smooth surface 1 of the physical object; and
fourth periodic riblets 5 on the smooth surface of the physical object; wherein:
each third periodic riblet comprises a first transition region at a first end of each third periodic riblet and a second transition region at a second end of each third periodic riblet; each
fourth periodic riblet comprises a first transition region at a first end of each fourth periodic riblet and a second transition region at a second end of each fourth periodic riblet; each
first transition region at the first end of each third periodic riblet overlaps each second transition region at the second end of each second periodic riblet; and
each second transition region at the second end of each third periodic riblet overlaps each first transition region at the first end of each fourth periodic riblet (see Bechert figures 8).
Regarding claims 7 and 14, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert also discloses that the physical object is associated with an aircraft (paragraphs 6, 14 and 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechert in view of US Patent No. 9,631,648 to Schuetze et al. (“Schuetze”).
Regarding claims 5, 12 and 19, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert teaches that the height of each riblet is less than 0.002" (where the height is less than length s, which itself is 0.002"). Bechert teaches that a maximum width of each riblet of the first and second periodic riblets is less than 0.004 inches (where the maximum width is less than length s, which itself is 0.002").
Bechert does not teach that a length of each riblet of the first and second periodic riblets is within a range of 8 to 100 times longer than the maximum height of each respective riblet. Schuetze teaches an array of riblets used to similarly improve airflow over a surface, the riblets being of triangular cross sectional shape, where the length of a riblet may be 8 times longer than the maximum height of the riblet (where col. 4 lines 30−32 states that the value of β in fig. 2 may be 15°), as shown in the following calculation:

    PNG
    media_image1.png
    585
    1200
    media_image1.png
    Greyscale

                
                    
                        
                            tan
                        
                        ⁡
                        
                            β
                        
                    
                    =
                    
                        
                            h
                        
                        
                            
                                
                                    L
                                
                                /
                                
                                    2
                                
                            
                        
                    
                     
                     
                     
                    ⟶
                     
                     
                     
                    L
                    =
                    
                        
                            2
                            ×
                            h
                        
                        
                            
                                
                                    tan
                                
                                ⁡
                                
                                    β
                                
                            
                        
                    
                     
                     
                     
                    ⟶
                     
                     
                     
                    L
                    =
                    
                        
                            2
                        
                        
                            
                                
                                    tan
                                
                                ⁡
                                
                                    15
                                    °
                                
                            
                        
                    
                    ×
                    h
                     
                     
                     
                    →
                     
                     
                     
                    L
                    ≈
                    8
                    h
                
            
It would have been obvious to one of ordinary skill in the art at the time of filing to select a value for the length being 8 times longer than the maximum height, since Scheutze teaches that such a ratio is a workable ratio to provide the desired flow characteristics. 
Regarding claims 6, 13 and 20, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert teaches that the ribs may be rounded in profile (paras. [0012] and [0030]), however Bechert does not teach that each transition region specifically forms a parabolic curve. It would have been an obvious matter of design choice to make the transition portions of the riblet parabolic or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Examiner contends that Bechert does teach the claimed limitations that each first and second periodic riblet comprises a triangular-shaped cross section comprising: two sides and a base that each have a length less than .004 inches, as described in Examiner’s above rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642